Citation Nr: 0124056	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  98-16 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for asthma and reactive 
bronchitis.

2. Entitlement to service connection for respiratory symptoms 
including persistent cough, chest congestion, respiratory 
infections, and shortness of breath as manifestations of an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active military service from February 25, 
1988, through July 2, 1988, and from November 17, 1990, 
through July 24, 1991.  She served in the Southwest Asia 
Theater of Operations from January 6, 1991, through June 28, 
1991.

This matter was last before the Board of Veterans' Appeals 
(Board) in February 2000, on appeal from a rating decision of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  Upon its last review, the Board 
denied service connection for psychiatric symptoms, headaches 
and memory loss.  
The Board also remanded the claims presently upon review for 
further development of the record.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") Pub. L. No. 106-475, 114 
Stat. 2096, (Nov. 9, 2000) was made law, and provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
See38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West Spp. 2001) and 
implementing regulations at 66 Fed.Reg. 45,620 (Aug 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).


FINDINGS OF FACT

1. In active service, the appellant developed bronchial 
asthma, a currently diagnosed disorder, with symtoms 
including persistent cough, chest congestion, respiratory 
infections, and shortness of breath.

2. The appellant does not have an undiagnosed respiratory 
illness manifested by persistent cough, chest congestion, 
respiratory infections, and shortness of breath.
3.  

CONCLUSIONS OF LAW

1. The grant of service connection for bronchial asthma, with 
persistent cough, chest congestion, respiratory 
infections, and shortness of breath is warranted.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

2. The grant of service connection is not warranted for an 
undiagnosed respiratory disability manifested by 
persistent cough, chest congestion, respiratory 
infections, and shortness of breath is warranted.  38 
U.S.C.A. § 1110, 1117 (West 1991 and Supp 2001); 38 C.F.R. 
§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record reflects that upon the appellant was treated for 
an upper respiratory infection while on active duty in March 
1988.  Contemporaneously with her Southwestern Asia service 
in May 1991, she reported no pertinent complaints and no 
relevant abnormalities were noted, except that the appellant 
reported being exposed to significant dust and smoke for a 15 
day period.  

Post discharge medical records indicate that the appellant 
was treated in August 1992 for an illness characterized by 
productive cough, low grade fever, nasal congestion and sore 
throat.  The clinical impression was respiratory infection. 

In October 1992, the appellant reported in a medical history 
questionnaire that she had, among other symptoms, chronic or 
frequent colds, shortness of breath, and pain or pressure in 
chest.  The medical examiner recorded that the appellant had 
two episodes of "febrile illness/bronchitis" with a 
productive cough, fever and weakness, and that the symptoms 
had resolved with therapy. 

A record from the St. Clairesville branch of the Wheeling 
Clinic shows that the appellant was seen in November 1996 for 
complaints of a productive morning cough and shortness of 
breath when lying down of one week's duration.  There was no 
current dyspnea and she was feeling better on the day she was 
seen.  The diagnosis was upper respiratory infection, and she 
was prescribed medication.  

In a January 1997 statement, the appellant's husband reported 
that he had met the appellant in November 1990.  He stated 
that the appellant had experienced a chronic cough that was 
productive of mucous, and that it had worsened in the 
previous two years.  He added that she easily got respiratory 
infections, and that it was difficult for her to breathe in 
cold weather.  

The appellant underwent a VA examination in February 1997 for 
"systemic conditions."  She stated that before going to the 
Persian Gulf her health was excellent, but that upon 
returning to the United States she developed a number of 
medical complaints, including chronic coughing, nose and 
chest congestion, frequent respiratory tract infections, and 
shortness of breath.  On examination the appellant was in no 
acute distress.  The lungs were clear bilaterally with no 
wheezing.  Contemporaneous pulmonary function tests showed 
that her FEV-1 was 80 percent of that predicted.  Chest X-ray 
was normal.  


Of record is a July 1997 form letter from the Department of 
Defense that was forwarded to the appellant.  It reflects 
that the department had determined that while the appellant 
was stationed in the Persian Gulf, her unit was near a 
location where allied forces destroyed a stockpile of 
weapons, which may have in turn released nerve agents into 
the air.   

The appellant underwent a VA general medical examination in 
September 1997.  Her major complaint was of shortness of 
breath and of a chronic hacking dry cough.  She stated that 
she had been seen by a private physician who had given her 
Allegra which had not been effective until she was given a 
bronchodilator which had improved her breathing.  She stated 
that she had been diagnosed with asthma and reactive 
bronchitis by her private physician, and she reported 
experiencing wheezing.  She was able to climb stairs with no 
problems but could not perform strenuous exercises such as 
running, especially in cold weather.  Upon clinical 
examination, there was equal expansion of the chest.  The 
lungs were clear.  There were no rales.  The chest was 
hyperresonant.  The diagnoses included chronic cough with 
shortness of breath of unknown etiology; and chronic 
sinusitis.  A contemporaneous VA respiratory examination 
resulted in a diagnosis of a 
chronic cough of unknown etiology.

Of record is a January 1998 medical record, reflecting that 
the appellant had been treated for allergic rhinitis and for 
asthma of an unspecified nature by K.R.U., M.D.  

The appellant testified at a Travel Board hearing in May 
1999.  In substance, she testified that asthma had first been 
diagnosed in about October or November 1997, and that prior 
to that time she had experienced shortness of breath. She 
related that in October or November 1997 she had had an 
episode of severe breathing problems which last several days 
and that she had consulted a specialist in asthma, Dr. U., 
who prescribed inhalers which she had continuously used 
thereafter.  She reported that before the diagnosis of asthma 
was made, she thought she had colds and took over-the-counter 
medications.  She described exposure to respiratory irritants 
during the Gulf War as a result of oil fires.  

The appellant underwent a VA respiratory examination in 
October 2000.  The examiner found it pertinent that the 
appellant did not have any shortness of breath symptoms prior 
to her deployment to the Persian Gulf War.  He also noted 
that the appellant was a lifelong non-smoker, and that she 
had lived in a non-smoking household.  The appellant was 
noted to have "multiple allergies."  

Upon clinical examination, the appellant was diagnosed to 
have bronchial asthma.  The examiner noted that the 
appellant's apparent exposure to environmental allergens 
"clearly" could precipitate an episode of asthma.  He found 
it noteworthy that the appellant's symptoms did not appear 
until after her return from the Persian Gulf.  He further 
commented that the appellant did not appear to have an 
"undiagnosed" illness characterized by asthma, but that the 
appellant's disorder clearly had an allergic component, and 
that its appearance soon after returning from the Persian 
Gulf suggested a linkage between such service and the onset 
of her symptoms.  

Relevant Law and Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 38 
U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3;  see Grantham v. 
Brown, 8 Vet. App. 228, 235 (1995).  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

In this matter, the appellant has been diagnosed to have 
bronchial asthma and various respiratory symptoms.  Through 
the October 2000 opinion of the VA examiner, these disorders 
have been linked as possibly caused by the appellant's active 
military service.  Examination of the factual bases of the 
physician's opinion reveals it to be consistent with other 
evidence of record, in particular with regard to the onset 
and history of the appellant's symptoms.  In particular, the 
evidence indicates that with the exception of the March 1988 
treatment for an upper respiratory infection, the appellant's 
symptoms began shortly after her release from active duty in 
the Persian Gulf.  

Although not stated to a degree of medical certainty, the 
October 2000 medical opinion is sufficient to place the 
evidence of record in this matter in relative balance as to 
the cause of the appellant's disorders, and a further remand 
of this case for the purpose of another physical examination 
would not substantially aid in the central issue of this 
matter.  See 38 U.S.C. § 7261(b); Reyes v. Brown, 7 Vet. App. 
113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).     

Because the evidence has therefore reached a state of 
relative equipoise,  the benefit of the doubt rule will be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The claim for service connection for disability resulting 
from an undiagnosed respiratory illness must be denied, as 
all the claimed manifestations of disability are attributable 
to the diagnosed condition, bronchial asthma.  In the absence 
of an undiagnosed respiratory disability, there is no basis 
for the cl;aim under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317. 


ORDER

Service connection for bronchial asthma is granted.

Service connection for disability resulting from an 
undiagnosed respiratory is denied.  



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

